Citation Nr: 0122556	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lupus to include 
systemic lupus erythematosus and discoid lupus erythematosus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's husband


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran had active service from June 1992 to June 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for lupus to include discoid lupus erythematosus.  
In March 1997, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
November 1997, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for lupus to include discoid lupus erythematosus 
and systemic lupus erythematosus.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for lupus as the claimed disorder was initially 
manifested during active service.  Initially, the Board 
observes that the RO denied the veteran's claim of 
entitlement to service connection upon its determination that 
the veteran had not submitted a well-grounded claim.  The 
statutes governing the adjudication of claims for VA benefits 
have recently been amended and new regulations have been 
adopted to implement the new legislation.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (VCAA); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001).  While the RO attempted to inform her of 
the VCAA, the veteran's claim for service connection has 
apparently not been considered under the amended statutes and 
regulations.  Therefore, the claim must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
At the hearing on appeal, the veteran testified that she was 
afforded a full physical examination in conjunction with the 
October 1993 birth of her child during active service.  A 
March 1995 VA treatment record indicates that the veteran had 
recently given birth.  Clinical documentation of the cited 
examination and/or treatment has not been associated with the 
claims file.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA, other 
governmental, and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the report of the September 1995 VA examination 
for compensation purposes, the Board observes that an 
impression of "suspect early systemic lupus erythematosus 
(ANA negative but sed rate is elevated)."  The examiner 
commented that the claims file had not been provided for his 
review.  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Accordingly, this case is 
REMANDED for the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her chronic lupus and the 
October 1993 delivery of her child 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of her 
claimed lupus.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should clearly state whether the 
veteran has lupus.  If lupus is diagnosed, 
the examiner should express an opinion as 
to (1) the etiology of the disorder and 
(2) its relationship, if any, to active 
service.  The claims file must be made 
available to the examiner for review.  The 
examination report should reflect that 
such a review was conducted.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for lupus to include systemic 
lupus erythematosus and discoid lupus 
erythematosus.  If the claim is denied, 
the veteran and her accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes). 
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

